Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Note: claim(s) 6, 11, and 14 are product by process claims as they recite “cast metal”.  Product-by Process claims are not limited to the manipulations of the recited steps, only the structure implied.  See MPEP 2113.  “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim(s) 1-8, 15-17 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. US 7,021,646.	Cheng et al. discloses an assembly for mounting a trailer hitch to a vehicle, said assembly comprising: 	a cross beam 30  having first and second ends oppositely disposed; 	a first attachment fitting 40 (right side) mounted on said first end of said cross beam; 	a second attachment fitting 40 (left side)  mounted on said second end of said cross beam,	said first and second attachment fittings adapted to attach said cross beam to said vehicle;	 a hitch receiver 48 mounted on said cross beam between said first and second ends thereof;	wherein said hitch receiver comprises a receptacle adapted to receive said trailer hitch;	wherein said hitch receiver comprises a girth 44 having first and second ends attached to said receptacle, said girth surrounding said cross beam;	wherein said hitch receiver comprises a chain plate 56, said chain plate defining first and second holes therethrough, said holes being positioned on opposite sides of said receiver;	wherein said hitch receiver is attached to said cross beam using a plurality of fasteners 46;	wherein said hitch receiver is formed of  metal;	wherein said cross beam comprises a hollow tube defining a bore;	 wherein said hollow tube has a rectangular cross section (see embodiment shown in Figs. 14-19, 23, 25)

Claim(s) 1-2, 4, 6, and 7-19 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scruggs US 7,690,672.	Scruggs (see Fig. 8) discloses An assembly for mounting a trailer hitch to a vehicle, said assembly comprising: a cross beam 122 having first and second ends oppositely disposed; 	a first attachment fitting 121 mounted on said first end of said cross beam; 	a second attachment fitting 120 mounted on said second end of said cross beam, said first and second attachment fittings adapted to attach said cross beam to said vehicle; 	a hitch receiver 20 mounted on said cross beam between said first and second ends thereof;	wherein said hitch receiver comprises a chain plate, said chain plate defining first and second holes therethrough, said holes being positioned on opposite sides of said receiver;	wherein said hitch receiver is formed of  metal;	wherein said cross beam comprises a hollow tube defining a bore;
	 wherein said hollow tube has a rectangular cross section;	wherein said first attachment fitting comprises: 	a first plug received within said bore at said first end of said cross beam; a first flange 118 extending perpendicularly from said first plug, said first flange defining a plurality of apertures 133 for receiving fasteners for attaching said cross beam to said vehicle, 	wherein said first attachment fitting is attached to said cross beam using a plurality of fasteners extending through said hollow tube and said first plug, 	wherein said first attachment fitting is formed of metal;	wherein said second attachment fitting comprises: a second plug received within said bore at said second end of said cross beam; a second flange 116 extending perpendicularly from said second plug, said second flange defining a plurality of apertures 133 for receiving fasteners for attaching said cross beam to said vehicle;	wherein said second attachment fitting is attached to said cross beam using a plurality of fasteners extending through said hollow tube and said second plug;	wherein said second attachment fitting is formed of metal;	wherein said hitch receiver comprises a receptacle adapted to receive said trailer hitch;	further comprising a trailer hitch H.
Claim(s) 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE-202016100278.
	DE-202016100278 discloses  method of making an assembly for mounting a trailer hitch to a vehicle, said method comprising: 	mounting a hitch receiver 14 onto a cross beam 12; 	mounting a first attachment fitting 72 to a first end of said cross beam; 	mounting a second attachment fitting 74 to a second end of said cross beam.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references disclose trailer hitches attachable to a vehicle with fasteners.

This is a continuation of applicant's earlier Application No. 16/508,579.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646.  The examiner can normally be reached on Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



October 4, 2022